In a proceeding to *187invalidate petitions designating Herbert Reisman as a candidate for the public office of Supervisor of the Town of Ramapo, and Isaac Goodfriend and Deborah Chiat as candidates for the public offices of members of the Town Council of the Town of Ramapo, in the Liberal Party primary election to be held on September 15, 1987, the appeal is from a judgment of the Supreme Court, Rockland County (Miller, J.), entered August 10, 1987, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We find that the failure of the petitioner to serve all necessary parties by mail within the 14-day period required by Election Law § 16-102 (2) constitutes a fatal defect (see, Matter of Wohl v Miller, 63 NY2d 687; Matter of Curcio v Wolf, 133 AD2d 188 [decided herewith]; Matter of Moore v Milhim, 109 AD2d 810; Matter of Floyd v Coveney, 83 AD2d 897; Matter of Buhlmann v LeFever, 83 AD2d 895, affd 54 NY2d 775). We have examined the remainder of the petitioner’s contentions on appeal and find them to be without merit. Bracken, J. P., Niehoff, Rubin, Spatt and Harwood, JJ., concur.